08/30/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs August 8, 2017

            STEVEN PADGETT KING v. STATE OF TENNESSEE

               Appeal from the Circuit Court for Montgomery County
                    No. 40300049        Jill Bartee Ayers, Judge
                     ___________________________________

                           No. M2017-00058-CCA-R3-PC
                       ___________________________________

The petitioner, Steven Padgett King, appeals the dismissal of his post-conviction petition,
arguing the post-conviction court erred in dismissing the petition as time-barred.
Following our review, we agree with the petitioner and reverse the order of the post-
conviction court dismissing the petition as untimely.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed;
                                  Case Remanded

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER
and D. KELLY THOMAS, JR., JJ., joined.

Steven Padgett King, Tiptonville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; John W. Carney, District Attorney General; and Arthur Bieber,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                                         FACTS

       For crimes committed on November 17, 2002, the petitioner pled guilty to the
Class A felonies of especially aggravated kidnapping and aggravated rape. Tenn. Code
Ann. §§ 39-13-305(a); -502. The petitioner received twenty-year sentences for each
conviction to be served consecutively at 100% release eligibility. The original judgments
were entered on January 15, 2004. At the time of entry, however, the judgment forms did
not reflect the statutorily imposed community supervision for life provision that attaches
to convictions for aggravated rape. Tenn. Code Ann. §§ 39-13-502; -524. Consequently,
on August 25, 2016, the trial court entered an order amending the petitioner’s judgment
forms to reflect the imposition of community supervision for life after the expiration of
his sentences.1 After the judgment forms were amended, the petitioner filed a petition for
post-conviction relief on November 15, 2016. In his petition, the petitioner alleged “his
[p]lea [a]greement was not knowingly nor intelligently entered because the original
judgment has now been amended to include [c]ommunity [s]upervision for life, a
punitive element that he did not agree to when he originally accepted his plea in 2004.”
The post-conviction court dismissed the petition as time-barred on December 20, 2016,
and this timely appeal followed.

                                            ANALYSIS

       On appeal, the petitioner and the State assert the trial court erred in dismissing the
petitioner’s post-conviction petition as untimely. The petitioner argues that, because the
one-year statute of limitations began to run at the time of entry of the amended judgment
for his aggravated rape conviction, his post-conviction petition was timely. For reasons
explained below, we agree.

       A post-conviction petitioner has one year from “the date of the final action of the
highest state appellate court to which an appeal is taken” to file a petition for relief.
Tenn. Code Ann. § 40-30-102(a). “Time is of the essence of the right to file a petition for
post-conviction relief.” Id. Untimely filing of a post-conviction petition extinguishes a
petitioner’s post-conviction claims and an untimely petition must be dismissed. Id.
Upon the entry of an amended judgment, however, the one-year statute of limitations
period for post-conviction relief is reset. See Michael Garrett v. State, No. M2008-
00046-CCA-R3-HC, 2009 WL 2567730, at *4 (Tenn. Crim. App. Aug. 19, 2009) (citing
Manny T. Anderson v. State, No. M2002-00641-CCA-R3-PC, 2003 WL 2002092, at *4
(Tenn. Crim. App. April 30, 2003) (holding the one-year post-conviction limitations
period runs upon the entry on an amended judgment)).

        Pursuant to statute, “a person shall receive a sentence of community supervision
for life who . . . commits a violation of § 39-13-502.” Tenn. Code Ann. § 39-13-524.
Here, the petitioner pled guilty to aggravated rape pursuant to Tennessee Code Annotated
section 39-13-502. Thus, the community supervision for life sentence attached to his
conviction for aggravated rape. Tenn. Code Ann. §§ 39-13-502; -524. The trial court
amended the petitioner’s judgments to reflect the community supervision for life sentence

       1
         Though absent from the record on appeal, the petitioner filed a pro se Rule 36.1 motion to
correct an illegal sentence wherein he alleged he did not agree to be sentenced to community supervision
for life pursuant to Tennessee Code Annotated section 39-13-524. The trial court dismissed the
petitioner’s motion, pursuant to Derrick Brandon Bush v. State, 428 S.W.3d 1 (Tenn. 2014), and entered
an order amending the judgment forms to reflect the statutory requirement of community supervision for
life. Additionally, we note, the amended judgment forms are not included in the record on appeal.
                                                 -2-
on August 25, 2016, thus triggering the one-year statute of limitations for his post-
conviction claims. Garrett, No. M2008-00046-CCA-R3-HC, 2009 WL 2567730, at *4;
Anderson, No. M2002-00641-CCA-R3-PC, 2003 WL 2002092, at *4. Accordingly, the
petitioner had until August 25, 2017, to file a petition for post-conviction relief. The
record reflects the petitioner filed his petition for post-conviction relief on November 15,
2016, less than one year after the amended judgments were entered. Therefore, the
petition was timely.

                                     CONCLUSION

       Based upon the foregoing authorities and reasoning, we reverse the post-
conviction court’s denial of the petition for post-conviction relief and remand for the
post-conviction petition to be treated as timely.


                                             ____________________________________
                                             J. ROSS DYER, JUDGE




                                           -3-